Title: To Thomas Jefferson from Hugh O’Connors, 19 December 1805
From: O’Connors, Hugh
To: Jefferson, Thomas


                  
                     Please your Excellency.
                     Baltimore Decr. 19th. 1805
                  
                  I took the Liberty of addressing you on the 14th. Inst. to which I hoped you would order me an answer. I have nothing farther to Say more than What I have already Stated, than to observe to your Excellency that if you are pleased to appoint me to some place or Station that I will faithfully Discharge any trust reposed in me. and that you could not do amore Charitable Act for Under Heaven if I know What to do. for I stand alone Without a friend in this Country—for if I had one that would Inclose from one to Two Thousand Dollars for me I would not fall through When I was Swindled out of property by Villians, but so it is I have none which is the reason that I thus trouble you, hoping that your Humanity will lead you to take my Situation into your Serious Consideration before my self my Wife and 7 fine Children are reducd meer objects of Charity—Which will happen in afew days if you dont attend to my Solliscitation for my Furniture will be Seized for non payment of Rent. and I will be put to goal myself for 200 Dollars I owe. Where I may remain the remainder of my days I am now about 55 Years old—When I came here I Expected a Dividend [out] of Yales’s Estate. but they say his affairs is To Confused that it will take two years to Settle them. he and his Assignee has Even Refused me for 10 Dollrs. after Defrauding me out of 2000 Doll’rs ’So I have no hopes now left but Waite with Anxiety hopeing Your Benevolent mind will lead you to do Something for me. I am with the greatest Respect your Excellencys most obedt. Humble Servant
                  
                     Hugh OConnors 
                     
                  
                  
                     P:S I intend leaveing this Tommorrow
                     youle please to order me an ansr. to the post office of Philedelphia, if your Excilency would Require any recommendations I can Send you the first in Newyork also from Philedelphia
                  
               